People ex rel. Lenihan v Mele (2022 NY Slip Op 01799)





People v Lenihan


2022 NY Slip Op 01799


Decided on March 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
JOSEPH J. MALTESE
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2022-01556	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. 
vJames Michael Lenihan, on behalf of Zef Gjurashaj, petitioner, Anthony Mele, etc., respondent.


Lenihan & Associates, LLC, White Plains, NY (James Michael Lenihan pro se of counsel), for petitioner.
David M. Hoovler, District Attorney, Goshen, NY (Stewart A. Rosenwasser of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Zef Gjurashaj upon his own recognizance or, in the alternative, to set reasonable bail upon Orange County Indictment No. 419/2021.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Orange County Indictment No. 419/2021 is set in the sum of $1 million posted in the form of an insurance company bail bond, the sum of $1 million posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $1 million deposited as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Zef Gjurashaj shall (1) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Orange County, and further proceedings pursuant to CPL 510.40(4)(d), if any, shall be conducted by the County Court, Orange County; (2) remain confined to his residence, except for visits to his place of employment, his attorney, his doctors, or court, and must travel directly from his home to his place of employment, his attorney, his doctors, or court, and directly back to his home, when conducting those visits; (3) provide to the Office of the District Attorney of Orange County an affidavit, in a form approved by the Office of the District Attorney of Orange County, in which he attests that he shall not apply for any new or replacement passports; and (4) provide to the Office of the District Attorney of Orange County an affidavit, in a form approved by the Office of the District Attorney of Orange County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Zef Gjurashaj (1) has given an insurance company bail bond in the sum of $1 million, has given a partially secured bond in the sum of $1 million, with the requirement of 10% down, or has deposited the sum of $1 million as a cash bail alternative; (2) has arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c); (3) has provided to the Office of the District Attorney of Orange County an affidavit, in a form approved by the Office of the District Attorney of Orange County, in which he attests that he shall not apply for any new or replacement passports; and (4) has provided to the Office of the District Attorney of Orange County an affidavit, [*2]in a form approved by the Office of the District Attorney of Orange County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Zef Gjurashaj is incarcerated, or his or her agent, is directed to immediately release Zef Gjurashaj from incarceration.
DUFFY, J.P., MALTESE, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court